In its motion for rehearing the State refers to many things that are not in the record. This court will neither reverse nor affirm cases upon statements or appeals resting upon matters dehors the record. We have again carefully scrutinized the facts in this case and are but confirmed in the conclusions announced in the original opinion. All the evidence in the record was introduced by the State and nothing therein suggests connection of appellant with the man Parker in any other criminal transaction, and but faintly suggests his connection with Parker in the instant transaction. There is absolutely nothing to show that appellant had anything to do with bringing the alleged stolen car into Texas. This was the charge against him in the indictment. The first evidence remotely connecting appellant with said alleged stolen automobile was when same was driven up in front of appellant's residence by Parker, and appellant came around his house bareheaded out to the street where Parker was in the car and stood there and talked to him and then got in the car bareheaded and was sitting there talking with Parker when the officer arrested both of them. After arrest it appears that appellant desiring to avoid notoriety in the neighborhood where he lived, asked permission of the sheriff to ride in the car with Parker to the court house and that on the way the car stopped and appellant got out and Parker drove off. Appellant made no effort to escape and in a short time Parker came to the court house. The fact that appellant on the same day and after he made bond drove the alleged stolen car to a point seven miles from Texarkana on the Arkansas side for the purpose of making bond for Parker, and that he left the car there at Mr. Armstrong's house, would seem to be devoid of any significance showing guilt in view of the fact that it was testified to by the State witnesses that appellant at no time claimed to own the car or have any interest in it but always disclaimed ownership or interest therein and himself made known to the officers the whereabouts of the car and stated that it belonged to Parker and that Parker was trying to sell it to him.
The State's motion for rehearing will be overruled.
Overruled. *Page 267